Citation Nr: 0813662	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  03-32 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1991 to March 
1995.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from June 2002 and April 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In the June 2002 decision, the RO denied 
service connection for fibromyalgia.  In the April 2004 
decision, the RO granted service connection for hypertension 
and assigned a 10 percent rating.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

In May 2004, the veteran filed a notice of disagreement to 
the rating assigned by the RO for hypertension in the April 
2004 rating decision.  The RO issued a statement of the case 
in August 2004.  As of April 2006, more than one year after 
the decision appealed was issued and more than 60 days after 
the RO issued the SOC, the veteran had not filed a 
substantive appeal.  

In April 2006, the RO issued a supplemental statement of the 
case (SSOC) after reviewing VA treatment records.  In a 
letter accompanying that SSOC, the RO informed the veteran 
that she had not filed a substantive appeal and told her that 
she could still file a substantive appeal within 60 days of 
that SSOC, or by June 17, 2006.  In June 2006, the RO sent 
the veteran another SSOC, which included a review of a VA 
examination conducted in April 2006.  In the letter 
accompanying that SSOC, the RO gave the veteran somewhat 
confusing instructions.  These instructions could have been 
interpreted as allowing an extension of 60 days for her to 
file her substantive appeal.  

In July 2006, the RO received a statement from the veteran 
that referred to the June 2006 SSOC.  She stated "You 
continue to dwell on the blood pressure readings rather than 
the residuals of hypertension.  I have had a lacunar CVA 
[cerebrovascular accident], a stroke and the medical evidence 
was submitted along with this 21-4138.  This is my quest.  A 
rating for the residuals of the hypertension."  The RO 
accepted this document as a substantive appeal to the 
disability rating assigned for her hypertension.  

There is doubt as to whether the process for perfecting an 
appeal has been satisfactorily completed in this case.  
However, after careful consideration of the above, and an 
acknowledgment of the paternalistic non-adversarial nature of 
VA's claims process, the Board finds the approach most 
favorable to the veteran is to accept the July 2006 filing as 
a timely substantive appeal and adjudicate an appeal of the 
rating assigned for her hypertension.  

The matter of whether the veteran's cerebral microvascular 
disease with lacunar infarct has been properly evaluated by 
the RO as noncompensable is not before the Board.  In 
November 2004, the RO granted service connection for that 
disability as secondary to her hypertension.  Her cerebral 
microvascular disease is a separate disability.  

The Board has reviewed the claims file and finds no mention 
by the veteran of her microvascular disease until July 2006.  
Should the veteran wish to argue that the July 2006 document, 
or some other statement, was a notice of disagreement as to 
the rating assigned in the November 2004 decision, she may do 
so.  Regardless, it is clear to the Board that the veteran 
seeks additional compensation for this disability.  
Therefore, the Board refers to the RO for appropriate action 
the matter of whether the veteran's cerebral microvascular 
disease with lacunar infarct is properly evaluated.  

Additionally, in August 2002 the veteran filed a notice of 
disagreement with the evaluations assigned in the June 2002 
rating decision for degenerative joint disease of the right 
hip, left hip, left shoulder, left knee, right knee, and 
cervical spine, and for headaches.  A statement of the case 
was issued in September 2003.  She failed to perfect an 
appeal to the Board as to these issues.  Hence, these issues 
are not before the Board.  

In May 2003, the veteran testified at a personal hearing 
before a Decision Review Officer.  A transcript of that 
hearing is of record.  

In her October 2003 substantive appeal, the veteran requested 
a hearing before a member of the Board.  In a statement dated 
in September 2006, she withdrew her request for a hearing.  


FINDINGS OF FACT

1.  Fibromyalgia did not have onset during the veteran's 
active service and is not otherwise etiologically related to 
her active service.  

2.  The veteran's hypertension results in diastolic pressures 
predominantly less than 100 millimeters of mercury and 
systolic pressures predominantly less than 200 millimeters of 
mercury.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code 7101 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

However, a disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  

The issue before the Board is whether the veteran's post 
service diagnosed fibromyalgia had onset during her active 
service.  Essentially, the veteran asserts that her 
fibromyalgia encompasses all, or at least many, of her 
various physical pains.  She points primarily to pain of the 
lower left half of her body, referred to as lower left 
quadrant pain, pelvic pain, left hip pain, and left leg pain.  

Complicating this matter is that the pain she attributes to 
fibromyalgia has also been attributed to other diagnosed 
disorders, including degenerative joint disease of both hips, 
both legs, and her lower back as well as degenerative disc 
disease of her lower back.  Service connection has been 
established for degenerative joint disease of the left 
shoulder, right hip, left hip, right knee, left knee, 
cervical spine, and lumbar spine; degenerative disc disease 
of the lumbar spine, and peripheral neuropathy of the right 
and left lower extremities associated with degenerative joint 
disease and degenerative disc disease.  

Of note is that the veteran is a medical professional.  She 
served on active duty as a nurse and numerous references in 
the post service records indicate that she has continued to 
practice her profession.  Thus, she is competent to render 
medical opinions and provide evidence as to medical matters, 
and has done so in this case.  See Pond v. West, 12 Vet. App. 
341, 345 (1999).  Although her opinion is competent evidence, 
the Board may consider that the veteran's interest in the 
outcome affects the credibility, and hence the probative 
value, of her opinion.  Id. (citing Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) for the holding that while interest 
in the outcome of a proceeding "may affect the credibility 
of testimony, it does not affect competency to testify").  

In cases where there are conflicting statements or opinions 
from medical professionals it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

As stated by the Court, credibility is within the province of 
the Board.  So long as the Board provides an adequate reason 
or basis for doing so, the Board does not err by favoring one 
competent medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  Greater weight may be placed on 
one examiner's opinion over another depending on factors such 
as reasoning employed by the examiners and whether or not, 
and the extent to which they reviewed prior clinical records 
and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  

The symptoms attributed by the veteran to her fibromyalgia 
were initially presented in an April 1995 claim for service 
connection for pain of the left shoulder, hip, and legs.  At 
that time she claimed these variously as left lower quadrant 
pain with a reference to a March 1995 in service bilateral 
salpingo-oorporectomy, bilateral hip and leg pain due to 
early peroneal neuropathy or right S-1 radiculopathy, and 
left shoulder pain.  Those claims were denied by the RO in a 
January 1996 rating decision.  

Fibromyalgia is first mentioned by the veteran in a November 
1996 letter in which she reported that she had been diagnosed 
with fibromyalgia in July and her pain was a symptom of that 
illness.  Included with the letter were brochures explaining 
fibromyalgia.  

In a statement dated in April 1999, the veteran reported that 
she sought treatment at a VA Medical Center (VAMC) in 
September 1995 for pain that was later diagnosed as 
fibromyalgia.  She requested application of the presumptive 
provisions for chronic diseases, asserting that fibromyalgia 
manifested within one year of separation from active service.  

While certain chronic diseases may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within a specified time from discharge 
from service, those diseases are listed in 38 C.F.R. § 3.309.  
See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007).  Fibromyalgia is not one of 
those diseases.  Hence, the presumptive regulatory provisions 
and time frames for chronic diseases are not applicable to a 
claim for service connection for fibromyalgia. 

In her August 2002 notice of disagreement, the veteran 
asserted that service connection for fibromyalgia was 
warranted based on her service during the Persian Gulf War.  
Presumptive provisions based on service during the Gulf War 
apply to service in the Southwest Asia theater of operations.  
38 U.S.C.A. § 1117 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.317 (2007).  The veteran's DD 214 indicates that she had 
no foreign service.  Therefore the presumptive provisions for 
Gulf War veterans are not for application.  

However, the absence of applicable presumptive provisions 
does not bar the veteran from demonstrating that service 
connection is warranted for fibromyalgia.  As in any service 
connection claim, service connection can be established if 
the evidence as to the existence of a present disorder and an 
etiological relationship to active service, is at least 
equally balanced.  

During the May 2003 DRO hearing, the veteran explained the 
basis for her claim.  She explained that fibromyalgia was a 
generalized condition that affected the entire body.  Hearing 
transcript at 5.  The DRO asked the veteran if she was 
attributing the pain in her left leg to her service connected 
degenerative joint disease of the left hip.  Id. at 4.  She 
replied that she did not believe that her left leg pain was 
related to her left hip arthritis but rather that she 
believed it was related to fibromyalgia.  Id.  at 4-5.  She 
also attributed pain in her left lower quadrant to the 
fibromyalgia.  Id. at 6.  She reports first being diagnosed 
with fibromyalgia in July 1996.  Id at 9.  

Service medical records contain numerous entries for left 
lower quadrant pain, low back pain, and shoulder pain.  The 
Board has carefully reviewed all of these entries and notes 
the most informative of the entries in the following 
paragraphs.  In short, the veteran sought treatment during 
service for pain of a great number of different anatomical 
areas.  She was assessed with various disorders.  At the time 
of her separation from active duty in March 1995, she had 
undergone numerous diagnostic procedures and medical 
personnel determined that her complaints were too ill defined 
to warrant further investigation.  

In July 1991, she reported numbness in two fingers of her 
right hand, assessed as right ulnar paresthesia with a 
question mark followed by early ulnar carpal tunnel syndrome.  

In August 1991, she reported lower left quadrant pain and was 
diagnosed with gastroenteritis and motility disturbance.  In 
June 1992, she reported pain in the same area, accompanied by 
diarrhea, and was assessed with left side colitis and a viral 
syndrome.  

In October 1992, the veteran reported discomfort of the left 
arm, shoulder and neck.  Examination revealed no pain on 
palpation and x-rays showed minimal hypertrophic changes of 
the left acromioclavicular joint.  

From November 1992 through February 1993, the veteran 
reported pain of both hips, both iliac crests, her left leg, 
and low back.  No specific pathology was found.  

In July 1994, the veteran reported abdominal pain and was 
assessed with a left inguinal ligament tear.  In October 
1994, she reported right upper quadrant pain.  The physician 
suggested an ultrasound study to investigate liver cysts (the 
Board notes that service connection has been if effect for 
cystic liver disease since July 2006).  That physician also 
remarked that the veteran's left lower quadrant pressure was 
possibly due to irritable bowel syndrome.  

Service medical records from September 1994 through March 
1995 document the veteran's complaints of pelvic pain 
radiating into the left lower quadrant, including her report 
of greater pain after heavy lifting.  Medical personnel 
assessed gastrointestinal problems and possible muscle 
strain.  A note from November 1994 indicates that x-rays 
showed mild degenerative changes of the hips, left greater 
than right.  However, in December 1994 an orthopedic clinic 
physician reported negative x-rays of the veteran's hips, 
instead rendering an impression of possible referred low back 
pain.  Liver ultrasound, pelvic scans, and a sigmoid colon 
examination from that same month were normal.  January 1995 
x-rays of the veteran's hips and lumbosacral spine were 
within normal limits.  She was assessed with hip pain and 
possible radiculopathy.  

Near the end of February 1995 an electromyograph was 
conducted; reported in the clinical notes as essentially 
normal, with an impression that the test results may indicate 
early peroneal neuropathy of indeterminate site and an 
impression of right S-1 radiculopathy.  The veteran reported 
pain in her right leg.  She was assessed with distal 
paresthesis.  

That note lists, under a heading for "plan", that the 
veteran's complaints were ill defined and she had been fully 
evaluated with electromyography, laboratory tests, and x-
rays.  The physician went on to state that because the 
veteran's complaints were so ill defined "I will not order 
further study will get logical [illegible] in AM - [followup] 
in 2 days."  

Also in February 1995, a gynecology note indicated a plan for 
a diagnostic laproscopy.  In March 1995, the veteran was 
status post laproscopic bilateral salpingo-oophorectomy.  She 
was separated from active service that same month.  

These service medical records provide evidence against her 
claim for service connection for fibromyalgia.  The notes 
show that physicians conducted extensive diagnostic tests and 
did discover evidence of some pathology of her hips as well 
as linking her reported symptoms to muscle problems and 
gastrointestinal disturbances, but without any mention of 
fibromyalgia or any systemic disease process.  In short, 
these notes show that she was not found to have fibromyalgia 
during service, despite numerous consultations across the 
spectrum of medical specialties.  The veteran's assertion 
that all of these professionals misdiagnosed her is not 
supported by is not supported by clinical evidence or any 
medical opinions, other than her own, and.  As explained 
further along in this decision, the veteran's unique 
subjective position as claimant, medical professional, and 
patient, significantly reduces the weight of her opinion as 
to these alleged misdiagnoses or failure to diagnose.  

Following separation from service, in May 1995, the veteran 
underwent VA examinations related to her claims for service 
connection for disorders of the joints, intestines, sinuses, 
skin, and neurological system.  These included a general 
medical examination, a neurological examination, and a 
"joints" examination.  All examination reports show 
extensive physical examination and a recounting of the 
veteran's reported symptoms and history.  

The general medical examination report lists degenerative 
joint disease of the left shoulder and left hip by history 
and refers to the orthopedic consultation.  The joints 
examination report states that x-ray examination on May 24, 
1995, demonstrated no osteophytes, no glenohumeral or 
acromioclavicular arthrosis, and no calcific tendonitis.  The 
examiner diagnosed the veteran with mild rotator cuff 
tendonitis of the left shoulder.  This examiner also stated 
that x-ray examination demonstrated moderate joint space 
narrowing of both hip joints with mild periarticular 
osteophyte formation on the lateral aspect of the superior 
dome of the acetabulum, left greater than right.  This 
examiner provided a diagnosis of degenerative joint disease, 
left hip, moderate in severity.  

This is evidence against her claim that her hip, and for that 
matter, shoulder pain, is due to fibromyalgia.  There is no 
report of fibromyalgia or any systemic disease.  Rather her 
pains were attributed to specific pathology, rotator cuff 
tendonitis and degenerative joint disease of the hips as 
shown on x-rays.  

In October 1995, the veteran reported pain of one side of her 
face and pain and numbness in her upper extremities.  A June 
1996 neurology report indicates that the veteran had 
complained of forearm pain, migraines, and decreased left and 
right hand sensory function.  Findings included a normal 
electromyography / nerve conduction study, no evidence of 
radiculopathy or carpal tunnel syndrome, and she was referred 
to the musculoskeltal clinic for left lateral tennis elbow.  

A musculoskeletal clinic consult, dated in July 1996, notes 
that the veteran was referred for complaints of elbow pain 
and right leg pain.  This report stated that she was tender 
over the left forearm extensor group and over the muscle 
bellies throughout the upper extremities.  The physician 
provided an assessment of symptom complex consistent with 
fibromyalgia.  All future references to fibromyalgia are 
derived from that diagnosis as there is no further evidence 
of testing or rationale given for this diagnosis 

In January 1998, the veteran underwent separate VA 
examinations of her joints and muscles.  Her reported 
symptoms are recorded in the report of the examination of her 
joints.  She reported that she had generalized muscle and 
joint aches and pains, with pain predominantly in her left 
hip that radiates into her toe.  She also reported right hip 
pain, weakness in her legs and knees, tingling sensations in 
her feet, swelling and pain, especially in her left arm that 
radiates into her chest, painful swollen hands; instability 
in both wrists, decreased ability to grasp objects, facial 
pain, and lack of endurance.  

Although she reported that the pain was generalized, she 
stated that the pain was more severe in her left hip, right 
hip and right shoulder.  She also reported that an increase 
in activity, the use of muscles, and increased work, 
precipitated the pain.  

The Board notes that the examination report details the 
veteran's reported symptoms in eight numbered paragraphs 
which cover more than a page of single spaced text.  The 
report is thorough; listing her subjective descriptions, 
frequency and duration of the symptoms, activities that 
aggravate the symptoms, and treatment that the veteran has 
tried to alleviate the symptoms.  Clear from this 
comprehensive statement of the veteran's reported symptoms, 
is that the examiner fully considered all of the veteran's 
reported symptoms.  

After extensive physical examination and testing, clinical 
laboratory tests, and review of the veteran's claims file, 
the examiner rendered a series of numbered findings under a 
heading titled "Diagnosis".  Inherent in this list is the 
examiner's opinion as to any relationship between the 
veteran's service and the symptoms she attributes to 
fibromyalgia.  

These findings include: chronic left shoulder pain, history 
of left shoulder, (including rotator cuff) tendonitis, 
degenerative joint disease of the left shoulder, and moderate 
degenerative joint disease of the right hip.  As the last 
numbered finding, the examiner provided "[t]here is no 
documentation of fibromyalgia in service record, complaints 
of left hip and left shoulder pain attributed to diagnosis of 
degenerative joint disease found in service record, and "no 
medical evidence that syptoms (sic) precursors to 
fibromyalgia since complaints correlate with diagnosis of 
degenerative joint disease found on x-ray."  

The Board finds these results and opinion highly probative 
that fibromyalgia did not have onset during her active 
service and is not related to her active service.  The 
examiner employed clear objective reasoning for the 
conclusion that the veteran's various pain symptoms during 
service were not the result of fibromyalgia but arose from 
degenerative joint disease.  

Given the detail of this physician's report, and the clear 
and logical reasoning employed, the Board finds that this 
report encompassed all of the veteran's reports of pain.  
Highly significant, is that the examiner clearly considered 
whether the fibromyalgia gave rise to the pain reported by 
the veteran during service.  

In short, this report is strong evidence that the veteran's 
numerous pain symptoms during service are not the result of 
fibromyalgia and that her fibromyalgia post-dated her service 
and was not manifest during her service.  

The report of the muscle examination is also detailed, 
listing numbered items under the heading of "DIAGNOSIS".  
These include the following: fibromyalgia, bicipital 
tendonitis, trapezius tendonitis, moderate degenerative joint 
disease of the left hip, degenerative joint disease of the 
left shoulder, no documentation of fibromyalgia diagnosis 
during service.  The last item states "complaints of left 
hip and left shoulder pain can be attributed to diagnosis of 
[degenerative joint disease] found on X-ray in C-file (see 
above)."  In another section of this report, the examiner 
stated that x-rays from May 1995 showed moderate degenerative 
joint disease of the left hip.  

Significant weight is given to the 1995 and 1998 examination 
reports because of the extensive examination of the veteran 
by more than one practitioner, review of her medical history, 
the extreme comprehensive nature and detail of the reports, 
the reasoning employed, and the agreement between the 
practitioners.  

Furthermore, the Board considers the VA clinical notes 
following these reports to be consistent with the examiner's 
findings.  These notes demonstrate that although medical 
professionals have diagnosed the veteran based on clinical 
evidence as well as their expertise, the veteran continues to 
search for additional explanations.  There is no explanation 
for this and, hence, the Board finds that her medical opinion 
as to how and when her fibromyalgia has manifested lacks 
logical reasoning.  This further lessens the weight of her 
opinion.  

A VA clinic note from February 1999 stated that the veteran 
presented for follow-up treatment for hypertension and 
fibromyalgia, reported that she had stopped taking Zoloft, 
resulting in an increase in pain, particularly in her left 
shoulder and left thigh.  A note from August 2000 recorded 
the veteran's report of dropping objects held in the left 
hand, with a notation that this may reflect musculoskeletal 
problems of the fibromyalgia syndrome.  In January 2002, the 
veteran reported that she had pain in her right leg and had 
she stated that she had "stopped taking blood pressure 
medication causing more pain."  A March 2002 note states 
that VA continued to follow the veteran for fibromyalgia and 
headaches and that she had reported facial pain a month 
earlier and that the prior week it was clear that she had an 
infected molar, which was extracted; she reported continued 
pain after the extraction.  

Of record is a December 2002 rheumatology consult note for 
follow-up regarding history of fibromyalgia.  After obtaining 
a subjective history and performing relevant physical 
examination, the physician provided an impression, stating 
that that the veteran had diffuse tendonitis, osteoarthritis, 
and slight osteopenia.  This physician also stated that there 
was history of fibromyalgia but multiple tender points were 
not seen during the examination, other than upper body 
tendonitis symptoms.  

To understand the significance of this mention of multiple 
tender points, the veteran's own testimony during the DRO 
hearing is of value.  During that hearing, the veteran 
referred to treatment at a VA musculoskeletal clinic, stating 
"[i]n fibromyalgia there's certain tender points that you 
have that they use to diagnose the case."  Additionally, the 
informational pamphlets submitted by the veteran, entitled 
"Fibromyalgia" from The Arthritis Foundation, and 
"Fibromyalgia Syndrome (FMS) A Patient's Guide", from the 
Fibromyalgia Network, discuss diagnosis of fibromyalgia by 
evaluation of "Tender Points".  

Taking this evidence along with the December 2002 
rheumatology consultation report, the Board finds that 
fibromyalgia was not detectable in December 2002.  However, 
the physician found that the veteran suffered from diffuse 
tendonitis, osteoarthritis, and slight osteopenia.

In May 2003, the veteran again underwent VA joint and 
neurological examination.  Following physical examination, 
the physician diagnosed degenerative disease of the left 
knee, rotator cuff syndrome of the left shoulder, synovitis 
of the right knee and bilateral osteoarthritis of the hips.  
No neurological deficit was detected.  She was also diagnosed 
with cerebral microvascular disease, per computed tomography 
(CT).  The neurological examination was with regard to 
complaints of headaches and facial pain.  In July 2003, the 
veteran reported left arm pain and was diagnosed with 
tendonitis and osteopenia.  

A note dated in October 2004, from an Austin Texas VA 
facility states that that the veteran had been diagnosed with 
fibromyalgia at the Houston VA but that diagnosis was not 
confirmed at the Austin VA.  This note reported that the 
veteran's symptoms had improved considerable since the 
diagnosis was made, with stiffness after prolonged rest and 
left shoulder pain with prolonged use.  Also in October 2003, 
she received a diagnosis of degenerative joint disease and 
osteopenia after reporting left shoulder pain.  This included 
a finding that bone density studies were consistent with 
osteopenia.  

These reports, from December 2002 through October 2004 show 
that her current pain is well explained by diagnoses based on 
objective diagnostic testing.  Moreover, with the exception 
of the vague diagnoses of fibromyalgia derived from the July 
1996 orthopedic consult, there is consistent agreement among 
VA clinicians that her upper extremity pain, her lower 
extremity pain, her hip, neck, and back pain, and her facial 
pain, all derive from specific non systemic diseases.  Thus, 
there is some question as to whether the July 1996 diagnosis 
was valid.  

However, the Board does not and need not reach the validity 
of the post service diagnosis of fibromyalgia.  Assuming, 
without deciding, that the veteran has had fibromyalgia, 
diagnosed post service, the preponderance of the evidence is 
against a finding that fibromyalgia had onset during her 
service or is etiologically related to her service.  

As to the veteran's own medical opinion evidence, the only 
evidence in support of her claim, her position as medical 
professional, patient, and claimant present such a confusing 
picture of inherent bias as to reduce the value of her 
opinion.  Moreover, she offers no explanation for why she 
believes the service physicians and the VA physicians are 
incorrect as to the origin of her reported pain, particularly 
that experienced during service.  Rather, as expressed during 
the DRO hearing, she merely disagrees with these 
practitioners.  Without reasoning more logical or compelling 
than simple disagreement, the Board will not afford her 
opinion more than minimal weight.  

In contrast, service medical records, post service medical 
records, and the weight of medical opinions of record provide 
overwhelming evidence against a finding that fibromyalgia had 
onset during service or is related to her service.  Hence, 
her claim must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  



Increased rating - hypertension

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

This claim for an evaluation higher than that assigned by the 
RO originated from the RO decision that granted service 
connection for that disability.  In such claims, ratings can 
be assigned for separate periods of time based on the facts 
found, a practice referred to as assigning "staged" 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for hypertension was established in an 
April 2004 rating decision in which the RO assigned an 
evaluation of 10 percent disabling, effective from October 
2003.  

A 10 percent evaluation is assigned for hypertensive vascular 
disease with diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101.  A 20 percent evaluation is assigned for hypertensive 
vascular disease with diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more.  Id.  
Hypertensive vascular disease with diastolic pressure 
predominantly 120 or more is rated 40 percent disabling.  Id 
Hypertensive vascular disease with diastolic pressure 
predominantly 130 or more is rated 60 percent disabling.  Id.  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id. at Note (1).  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Id.  All blood pressure 
measurements are specified in millimeters of mercury (mmHg).  

In April 2006, the veteran underwent a VA examination to 
determine the severity of her hypertension.  Blood pressure 
measurements were 163/81, 193/92, and 159/92.  The examiner 
indicated that there were no known arteriosclerotic 
complications of hypertension present, that a July 2005 chest 
x-ray showed normal heart size, and a July 2005 
electrocardiogram showed normal sinus rhythm.  

The claims file contains numerous blood pressure 
measurements; both prior to the April 2006 examination and as 
recently as January 2007.  No evidence of record shows that 
the veteran has had a diastolic pressure equal to or greater 
than 100 or a systolic pressure equal to or greater than 200.  

Thus, all evidence of record shows that the veteran's 
hypertension manifests as diastolic reading predominantly 
less than 100 and systolic readings predominately less than 
200.  All evidence is against assigning an evaluation higher 
than 10 percent disabling.  The Board does not find evidence 
that the evaluation for the veteran's hypertension should be 
increased for any other separate period based on the facts 
found during the whole appeal period.  The evidence of record 
from the day the veteran filed the claim to the present 
supports the conclusion that the veteran is not entitled to 
additional increased compensation during any time within the 
appeal period.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Referral under 38 C.F.R. §3.321(b)(1) is appropriate only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  Her hypertension has not resulted 
in any periods of hospitalization and there is no evidence 
that her hypertension has caused marked interference with 
employment.  In the absence of evidence presenting 
exceptional circumstances, the claim is not referred for 
consideration of an extraschedular rating; the veteran's 
disability is appropriately rated under the schedular 
criteria.

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 10 
percent for his hypertension and her claim must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  



Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was partially satisfied with 
regard to the veteran's claim for service connection for 
hypertension by way of a letter sent to the veteran in 
December 2003.  That letter did not address assignment of 
disability ratings and effective dates.  The letter otherwise 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence, and asked the veteran to submit evidence 
and/or information, which would include that in her 
possession, to the RO.  

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
although the issue before the Board is whether the veteran's 
hypertension is properly rated, the appeal arises from a 
claim for entitlement to service connection, not an increased 
rating claim.  See Fenderson v. West, 12 Vet. App. 119, 125 
(1999) (explaining that a disagreement with an initial rating 
assigned for a disability following a claim for service 
connection is part of the original claim and technically not 
a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated 

section 5103 (a) requires only that the VA give a 
claimant notice at the outset of the claims process of 
the information and evidence necessary to substantiate 
the claim, before the initial RO decision and in 
sufficient time to enable the claimant to submit 
relevant evidence.  This notice may be generic in the 
sense that it need not identify evidence specific to the 
individual claimant's case (though it necessarily must 
be tailored to the specific nature of the veteran's 
claim). 

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.  

While notice applicable to increased rating claims does not 
apply to the instant case, VA did have a duty to provide the 
veteran with notice as to assignment of effective dates and 
disability ratings upon receipt of her claim for entitlement 
to service connection for hypertension.  

Here, with regard to the claim for service connection for 
hypertension, VA did not notify the veteran, prior to the 
initial adjudication by the RO, as to how disability ratings 
and effective dates are assigned.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

Upon review of the record, the Board fails to find a specific 
letter to the veteran providing her with VCAA notice with 
regard to her claim for service connection for fibromyalgia.  
However, in this case, the Board finds sufficient evidence in 
the record to indicate that this lack of VCAA notice has not 
affected the essential fairness of the adjudication.  

Here, the veteran clearly knows precisely what is required to 
substantiate her claim of service connection for 
fibromyalgia.  During the May 2003 DRO hearing, the veteran 
testified that she believed her lower extremity pain was due 
to fibromyalgia rather than any other diagnosed disorder.  
Hearing transcript at 6 -7.  She testified that physicians 
had told her that her leg pain was due to fibromyalgia but no 
one had attributed her lower quadrant pain to fibromyalgia.  
Id.  The DRO explained to the veteran that what was lacking 
in her claim was evidence sufficient to show that 
fibromyalgia had its onset during service.  Id. at 11.  She 
acknowledged this explanation and contended that her reports 
of pain during service provided the necessary evidence.  Id.  
This testimony shows that the veteran was informed of 
precisely what was needed to substantiate her claim and 
demonstrated actual knowledge of what was needed.  

Additionally, she testified to the effect that all of the 
evidence pertinent to her claim was contained either in the 
service medical records, Id. at 11, or in VA outpatient 
records.  Id. at 2-4.  These records are associated with the 
claims file.  

She was informed during the hearing that she could submit 
additional evidence to substantiate her claim.  Id. at 12.  
Her representative suggested bringing a letter to her 
rheumatologist to obtain additional evidence.  Id.  However, 
her representative indicated that no additional evidence 
would be obtained and the veteran preferred to have the 
decision made on the evidence of record.  Id. at 13.  This 
shows that the veteran knows that she could submit additional 
evidence to support her claim.  

Additionally, the Board notes that the veteran's claim for 
entitlement to service connection for fibromyalgia is 
essentially a claim that her pain of various isolated body 
parts, such as her hips and legs, results from fibromyalgia 
in addition to or instead of degenerative joint disease, 
degenerative disc disease, and other diagnosed conditions for 
which she is service connected.  To some extent then, she has 
been given notice as to her and VA's duties to substantiate 
her claim for entitlement to service connection fibromyalgia 
and the elements necessary to substantiate that claim.  

For example, the RO sent her a letter in December 2004, 
referencing her claim for service connection for right and 
left leg radiculopathy and neuropathy and degenerative joint 
disease of both hips.  That letter informed the veteran of 
what evidence was required to substantiate those claims and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information, which would include that in her 
possession, to the RO.  

Essentially, the only difference between those claims and her 
claim for fibromyalgia is the disease process to which she 
attributes her symptoms.  The Board is aware of the Federal 
Circuit's recent decision holding that, for the purposes of 
distinguishing new claims from previously denied claims, the 
factual basis of a claim is the diagnosis, rather than the 
symptoms.  See Boggs v. Peake, No. 2007-7137 (Fed. Cir. Mar. 
26, 2008).  However, the nature of providing VCAA notice to a 
claimant, in that the notice is to occur at the start of the 
claims process, is quite different and much more ambiguous 
than deciding the issue that was before the Federal Circuit 
in Boggs, i.e., what 'claim' was previously denied.  Given, 
the history of the instant claim, it is inconceivable that 
the veteran would not know that which VCAA notice would 
inform her.  

In short, there would be no purpose in remanding this case to 
tell the veteran that she needed to show that her 
fibromyalgia had onset during service or that she can submit 
additional evidence to VA or request assistance from VA in 
obtaining evidence.  She has acknowledged the element lacking 
in substantiating her claim, indicated that all relevant 
evidence is from her service medical records and VA treatment 
records, which VA has obtained, and indicated that she had no 
more evidence to submit.  Remanding her claim to provide this 
same information would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Finally, as the RO denied service connection for 
fibromyalgia, lack of notice as to disability ratings and 
effective dates with regard to that claim is harmless error 
because those elements will not be reached.  

Similarly, to the extent of deficiencies in notice as to the 
assignment of disability ratings with regard to her 
hypertension, the Board finds this defect to be harmless 
error.  

In April 2006, the RO issued an SSOC with regard to her 
hypertension claim.  That SSOC included notice as to how VA 
assigns disability ratings and effective dates.  The Board 
does not find that this notice cured the defect in VCAA 
notice.  However, this document along with other evidence of 
record, as explained below, does support the Board's finding 
that the VCAA notice error in this case did not affect the 
essential fairness of the adjudication, is therefore not 
prejudicial to the veteran, and hence, does not indicate any 
delay in the Board's adjudication of her appeal.  

In her statement dated in July 2006, she referenced a June 
2006 SSOC, stating "you continue to dwell on the blood 
pressure readings rather than residuals of the 
hypertension."  This statement is evidence that the veteran 
has actual knowledge that the rating assigned for 
hypertension is based on blood pressure measurements.  Thus 
she knows specifically how ratings are assigned by VA for 
this disability.  Hence, the veteran has not been prejudiced 
by any deficiency in VCAA notice as to assignment of 
disability ratings.  

Service connection for hypertension with a rating of 10 
percent disabling is effective since October 31, 2003, the 
date VA received her claim.  This is the earliest date 
permitted by law. See 38 U.S.C.A. § 5110(a) (West 2002) 
("Unless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."); 38 C.F.R. § 3.400 (2007) ("Except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation . . . based on an original 
claim . . . will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.").  Therefore, 
she has not been prejudiced by VA's failure to inform her as 
to how effective dates are assigned.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA treatment records.  The veteran was afforded 
VA medical examinations with regard to her fibromyalgia in 
January 1998 and with regard to her hypertension in April 
2006. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


